Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I and species III in the reply filed on 7/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/005924 (hereinafter “Caria”) in view of US 20050048545 (hereinafter “Cull).
	Applicant’s claim 1 recites the following:
a method for detecting a conformational change of a molecule, comprising:
obtaining a first value of the molecule in a first condition, and a second value of the molecule in a second condition, wherein the first and second values are obtained in a dry state and comprise light absorption in at least one of light transmission mode and light reflection mode; and
	comparing quantitatively the first and second values.

The following disclosure by Caria is considered by Examiner to be relevant to Applicant’s claim 1 as follows. Caria discloses a method for detecting a molecule-molecule interaction (page 14, lines 6-14, and page 16, lines 27-28), comprising: detecting a molecular interaction reaction between a first molecule and a second molecule (page 16, lines 27-28; see example 1 on page 14, lines 9-14) in a dry environment (page 16, lines 27-28), by measuring a light absorption in light transmission mode (page 16, lines 27-28).
However Caria is silent as to the detection being specifically a detection of a conformational change of a molecule.
	However Cull discloses that conformational change of a molecule can be detected via light absorption (see paras. 0022 and 0043).
	More specifically, Cull teaches in paragraph 0022 the following.
"Measurement by physical means or methods" is any physical measurement that can detect the change in the Physically Alterable Binding Reagent upon binding of its ligand.  The physical means include, but are not limited to, a shift in the absorbance or emission spectra or light scattering and transmission behavior or other methods where the conformational change between the Reagent with and without bound ligand can be detected by means of an altered interaction with electromagnetic radiation.  Such physical methods that are currently in use that can detect conformational changes in the Physically Alterable Binding Reagent include, but are not limited to, fluorescence emission spectra including second derivative measurements and Wood's anomaly, Raman shift spectroscopy, Fluorescence Resonance Energy Transfer (FRET), fluorescence quenching, and Surface Plasmon Resonance.  Other methods that measure changes in density, apparent molecular weight, or surface 
area including but not limited to Atomic Force Microscopy could be used to detect the conformational change in the Physically Alterable Binding Reagent.” Para. 0022 (emphasis added). 
 	“Any physical parameter that varies with the conformational change of the Physically Alterable Binding Reagent upon binding of its ligand may be used as a measure of ligand.  The physical parameters include, but are not limited to, a shift in the absorbance or emission spectra or light scattering and transmission behavior or other methods where the conformational change between the Reagent with and without bound ligand can be detected by means of an altered interaction with electromagnetic radiation.  Physical methods that are currently in use that can detect conformational changes in the Physically Alterable Binding Reagent include, but are not limited to, fluorescence emission spectra including second derivative measurements and Wood's anomaly, Raman shift spectroscopy, Fluorescence Resonance Energy Transfer (FRET), fluorescence quenching, and Surface Plasmon Resonance.  Other methods that measure changes in density, apparent molecular weight, or surface area including but not limited to Atomic Force Microscopy could be used to detect the conformational change in the Physically Alterable Binding Reagent.”  Para. 0043 (emphasis added).
	Thus Cull teaches that a conformational change that varies a parameter such as a shift in absorbance can be detected. It would have been obvious to one skilled in the art to utilize the absorbance detection method of Caria to detect a conformation change of a molecule, as suggested by Cull, since Cull teaches that absorbance detection can be used to detect a conformational change. Comparing the first and second quantitative values is understood by one skilled in the art since the skilled artisan would have understood that such comparison, to determine a change, makes the detection meaningful. 
	Moreover, the skilled artisan would have had reasonable expectation of success since Caria teaches that detection of absorbance, in a dry state, can be used to detect binding of molecules, and Cull further teaches essentially a sub-category of binding, where binding changes the conformation of a binding member. Thus given the above teachings of Caria and Cull, the skilled artisan would have had reasonable expectation of success in detecting a conformational change of a binding member in a dry state using absorbance detection.

	As to claim 4, the teachings of Caria and Cull as discussed above encompass detection of a conformational change of a molecule that includes a change from a folded state to an unfolded state, where the conformational change shifts the absorbance, as taught by Cull.

	As to claim 5, the teachings of Caria and Cull as discussed above encompass detection wherein the first condition comprises a complex between the molecule and a complexing molecule, and the second condition comprises the molecule without the complexing molecule, where the conformational change shifts the absorbance, as taught by Cull.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,656,079 (resulting from application 15/559,026, from which the present application is a divisional following a restriction requirement.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641